Matter of Board of Educ. of the City School Dist. of the City of New York v Ostrin (2014 NY Slip Op 06249)
Matter of Board of Educ. of the City School Dist. of the City of New York v Ostrin
2014 NY Slip Op 06249
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Friedman, Saxe, Manzanet-Daniels, Feinman, JJ.


12630 400108/11

[*1] In re Board of Education of the City School District of the City of New York, et al., Petitioners-Appellants,
vSteven Ostrin, Respondent-Respondent.
Zachary W. Carter, Corporation Counsel, New York (Jane L. Gordon of counsel), for appellants.
Law Office of Richard E. Casagrande, New York (Oriana Vigliotti of counsel), for respondent.
Judgment, Supreme Court, New York County (Saliann Scarpulla, J.), entered April 16, 2012, denying the petition, which sought to modify the penalty imposed in an arbitration award, dated December 27, 2010, granting respondent's cross motion to dismiss the petition and confirm the award, and dismissing the proceeding brought pursuant to CPLR article 75, unanimously affirmed, without costs.
The Hearing Officer's determination to suspend respondent teacher for one-half year without pay, rather than terminate him, was rational and supported by the evidence (see City School Dist. of the City of N.Y. v McGraham, 75 AD3d 445, 452-453 [1st Dept 2010], affd 17 NY3d 917 [2011]). There is no basis to disturb the Hearing Officer's findings that respondent did not commit sexual misconduct on the date in question, and that he did not engage in a pattern of misconduct warranting the penalty of dismissal. The Hearing Officer made clear that the case turned entirely on the credibility of the witnesses, and such determinations "are largely unreviewable" (Lackow v Department of Educ. (or "Board") of City of N.Y., 51 AD3d 563, 568 [1st Dept 2008]; see also McGraham, 75 AD3d at 452). Further, the imposed penalty does not [*2]violate public policy (see McGraham, 75 AD3d at 450).
We have considered petitioners' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK